Name: Commission Decision of 20 August 1990 relating to the appointment of a board responsible for implementing Commission Decision 90/413/Euratom relating to a procedure in application of Article 83 of the Euratom Treaty (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-09-04

 Avis juridique important|31990D0465Commission Decision of 20 August 1990 relating to the appointment of a board responsible for implementing Commission Decision 90/413/Euratom relating to a procedure in application of Article 83 of the Euratom Treaty (Only the German text is authentic) Official Journal L 241 , 04/09/1990 P. 0014 - 0014*****COMMISSION DECISION of 20 August 1990 relating to the appointment of a board responsible for implementing Commission Decision 90/413/Euratom relating to a procedure in application of Article 83 of the Euratom Treaty (Only the German text is authentic) (90/465/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Commission Decision 90/413/Euratom of 1 August 1990 relating to a procedure in application of Article 83 of the Euratom Treaty (XCI-001 - ANF Lingen) (1), and in particular Article 4 thereof, Having regard to the agreement of the Government of the Federal Republic of Germany, given in a letter dated 15 August 1990, Whereas, by Decision 90/413/Euratom, the Commission imposed on Advanced Nuclear Fuels GmbH the sanction of placing the company under the administration of a person or board in accordance with Article 83 (1) (c) of the Treaty; Whereas the board responsible for carrying out the tasks in connection with this placing under administration as described in Article 3 of Decision 90/413/Euratom has been appointed by common accord of the Commission and the Federal Republic of Germany, HAS ADOPTED THIS DECISION: Article 1 Mr Etienne Van der Stricht in charge, and Messrs Pierre Bodry and Albano Moncada, deputies, shall be responsible from 21 August 1990 to 21 December 1990 for carrying out the tasks described in Article 3 of Decision 90/413/Euratom. Article 2 1. This Decision is addressed to Advanced Nuclear Fuels GmbH, Industriepark Sued, Postfach 1465, D-4450 Lingen (EMS) 1. 2. This Decision shall be communicated to the Federal Republic of Germany. Done at Brussels, 20 August 1990. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 209, 8. 8. 1990, p. 27.